 AMERICAN FEDERATION OF TV & RADIO ARTISTS, ETC.467DETERMINATION OF DISPUTEUpon thebasis ofthe foregoing and the entire record inthis case,the Board makes the following determination of dispute, pursuant toSection 10(k) of the Act.1.Employeesclassified as laborers,currently represented by Con-struction and General Laborers Local 190, International Hod Car-riers,Building and Common Laborers Union, AFL-CIO, are entitledto the work of installation of the cast-iron waterpipeand relatedwork, namely, the lowering into the ditch, the leveling, the aligningand makingof the joint of the cast-iron watermains, andthe installa-tion of the hydrants in the South Mall Redevelopment Area, Albany,New York.2.Local No. 7, Albany, New York and Vicinity, United Associa-tion of Journeymen and Apprentices of the Plumbing and Pipefit-ting Industry, is not entitled by means proscribed by Section 8 (b)(4) (D) of the Act, to force or require Employer toassignthe abovework to plumbers who are represented by Local No. 7, Albany, NewYork, and Vicinity, United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry.3.Within 10 days from the date of this Decision and Determina-tion, Local No. 7, Albany, New York, and Vicinity, United Associa-tion of Journeymen and Apprentices of the Plumbing and Pipefit-tingIndustry shall notify the Regional Director for Region 3, inwriting, whether it will refrain from forcing or requiring the Em-ployer, by means proscribed by Section 8(b) (4) (D) of the Act, toassign the work in dispute to plumbers rather than laborers.American Federation of Television and Radio Artists,San Fran-cisco Local,and National Association'of Broadcast Employeesand Technicians,Local 55andGreatWestern BroadcastingCorporation d/b/a KXTV.Case No. 20-CC-234.December 16,1964SUPPLEMENTAL DECISIONOn December 27, 1961, the Board issued a Decision and Order inthe instant case 1 finding that the Respondent Unions had not violatedSection 8(b) (4) (ii) (B) of the Act, as alleged.The Board held, insubstance, that Respondents' conduct was protected by the so-calledpublicity proviso to that"section.1 134 NLRB 1617.150 NLRBNo. 46. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Thereafter, the Charging Party filed a petition to review theBoard's Order.On November 9, 1962, the Court of Appeals for theNinth Circuit reversed the Board,2 holding that the television adver-tising services of the primary employer, television station KXTV,were not "a product or products" within the meaning of thatterm in the proviso to Section 8(b) (4).The court remanded thecase to the Board for consideration of two issues which were notreached -by the Board in its original decision .3Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Fanning].The first issue set forth in the remand is:Whether the conduct engaged in by the Respondents constitutedthreats, coercion, or restraint within the meaning of Section 8(b)(4) (ii) (B) of the Act 4In setting forth the conduct which it wished the Board to evaluate,the court pointed out that Respondents :(1)Had committees of the unions call upon all advertisers who usedKXTV for the purpose of requesting them to discontinue their patron-age of the station and assist the unions in their cause against KXTV.(2)Had a committee call upon Capital Studebaker Company forthe same purpose, in the course of which this advertiser was told thatif it continued to advertise on KXTV the Labor Council wouldundoubtedly print the name of Capital in the Labor Bulletin as notsupporting the strike.2 Great Western Broadcasting Corporation d/b/a KXTVv.N.L.R.B., etal.,310 F. 2d591 (CA. 9).8 On February 8, 1963, the Charging Parties' motion to remand for the taking of addi-tional evidence was deniedby the Boardand the AmericanCivilLibertiesUnion wasgranted leave to file anamicus curiaebrief.Section 8(b) (4) (ii) (B) provides,in pertinent part, as follows:It shall be an unfair labor practice for a labor organization or its agents-sa*-rs.. . (1i) to threaten, coerce, or restrain any person engaged in commerce or in anIndustry affecting commerce, where .. . an object thereof is:sss(B) forcing, or requiring any person to cease using, selling, handling, transporting,or otherwise dealing in the products of any other producer, processor, or manufac-turer, or to cease doing business with any other person .. .ii4n.. . Provided further,That for the purposes of this paragraph (4) only, nothingcontained in such paragraph shall be construed to prohibit publicity, other thanpicketing, for the purpose of truthfully advising the public, Including consumers andmembers of a labor organization, that a product or products are produced by an em-ployer with whom the labor organization has a primary dispute and are distributedby another employer, as long as such publicity does not have an effect of inducingany individual employed by any person other than the primary employer in the courseof his employment to refuse to pick up, deliver, or transport any goods, or not toperform any services, at the establishment of the employer engaged In suchdistribution ... . AMERICAN FEDERATION OF TV & RADIO ARTISTS, ETC.469(3)Mailed to all KXTV advertisers a letter setting forth thebackground of the strike and requesting discontinuance of advertis-ing over the station, warning that failure to do so would bring anadverse economic reaction.(4)Printed and distributed 4,000 handbills listing KXTV as"unfair," and naming Geer Chevrolet Company, Rainbo BakingCompany, Shell Oil Company, and Burgermeister Brewing Corpora-tion as advertisers who nevertheless continued to utilize the servicesof the station, such distribution being made in front on KXTV, atthe Sacramento Labor Temple, and at various Sacramento grocerystores which handled Rainbo bread and Burgermeister beer.5(5) Sent a letter to the San Francisco Labor Council asking theCouncil to return its Shell credit card to that company and to requestthe members of affiliated unions to do likewise.(6)Sent a later letter to the San Francisco Labor Council listing14 companies who were then advertising on station KXTV, with theobservation that "any aid" the Council and its affiliated members"can give in this sponsor area" would be appreciated."(7) Showed to the president of Handy Andy, with an appeal tostop advertising on KXTV, a copy of the newly printed leaflet whichgave the background of the labor dispute with KXTV, named HandyAndy as a company which continued to do business with KXTV, andadded the comment : "We think you will agree that this continuedassociation is contrary to the best interests of working people andthe public."(8)Telephoned the general manager of Geer and, in conjunctionwith an appeal to have Geer cease advertising on KXTV, informedhim that a new leaflet was being printed naming Geer as a sponsorstill advertising on KXTV and that if Geer continued to do businesswith the station, this leaflet would be passed out in front of Geer'sestablishment, among other places.The Board has reviewed the eight items of conduct enumeratedin the court of appeals remand.We find that item 1, a mererequest to neutral employers unaccompanied by any coercive acts, didnot involve prohibited activity within the meaning of Section 8(b)(4) (ii) (B).6However, with respect to the other seven items, wefind that the acts were part of a campaign calculated to bring eco-nomic pressure upon the producers and distributors of productsadvertised on KXTV for the purpose of forcing the producers tocease advertising on KXTV. The acts complained of may be char-5Copies of this leaflet were also found stuffed between loaves of bread at a supermarketsupplied by Rainbo.The leaflet carried this note:This statement is directed to customers of the above advertisers. It is not a requestto employees to refuse to pick up, deliver or transport, or to refuse to perform anyservice.SeeServette, Inc. v. N.L.R.B., 377U.S. 46, 50-54._ 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDacterized as threats to distribute, and the actual distribution of,leaflets and letters 7 announcing that the named companies werecontinuing to advertise on KXTV, and appealing to consumers tosupport Respondent in its dispute with KXTV.The Respondentmade no attempt to limit consumer response to a boycott of only theparticular product or products advertised, and it is plain from areading of the leaflets and letters, and from the threats made toadvertisers, that Respondent's object was the institution of a totalboycott of all products produced by companies advertising onKXTV.With respect to Handy Andy, Geer Chevrolet, CapitalStudebaker, and Shell Oil Company, Respondent sought a totalboycott of their retail establishments.With respect to Rainbo Bak-ing Company, and Burgermeister Brewery, Respondent appealed toconsumers to refrain from buying any of their products sold inretailestablishmentswithout regard to whether the particularproduct was advertised on KXTV.Other than its dispute with KXTV, Respondent had no disputewith any producer or distributor of products advertised on KXTV,and the question presented is whether Respondent's activities,described above, constitute restraint or coercion within the meaningof Section 8(b) (4) (ii) of the Act: The Supreme Court has heldthat picketing appeals to customers of a large retailer, which werelimited to requesting customers to refrain from purchasing theparticular product of the primary employer with whom the unionhad a primary dispute, did not constitute coercion as defined in thissection of the Act.8The Court drew a distinction in this regardbetween consumer picketing in support of a product boycott andconsumer picketing which sought to enforce a total boycott of theneutral employer's premises :When consumer picketing is employed only to persuade cus-tomers not to buy the struck product, the union's appeal isclosely confined to the primary dispute.The site of the appealis expanded to include the premises of the secondary employer,but if the appeal succeeds, the secondary employers' purchasesfrom the struck firms are decreased only because the public hasdiminished its purchases of the struck product.On the otherhand, when consumer picketing is employed to persuade cus-7In making our findings with respect to item No 5 (request to the San FranciscoLabor Council to return Shell credit cards(we note,as stated in our original opinion, 134NLRB 1617,1618, that as a result of this request Shell received numerous letters enclos-ing Shell credit cards.We further note that as a result of item No. 6 (letter to the SanFrancisco Council observing that "any aid"from the Council would be appreciated) asynopsis of the Labor Council minutes of the meeting of January 6, 1961, was mailed toeveryone on the mailing list, including member unions and individual members, in whichitwas requested that the recipients discontinue purchases of.the products or use of theservices of specified companies who were still advertising on KXTV.8N.L.R.B. v. Fruit&Vegetable Packers & Warehousemen,Local 760,et al. (TreeFruits Labor Relations Committee),377 U.S. 58, at 72. AMERICAN FEDERATION OF TV & RADIO ARTISTS, ETC.471tomers not to trade at all with the secondary employer, the latterstops buying the struck product, not because of a falling demand,but in response to pressure designed to inflict injury on hisbusiness generally.In such case, the union does more thanmerely follow the struck product; it creates a separate disputewith the secondary employer.In the present case, Respondents' activities were directed towardthe institution of a consumer boycott of all products distributed bythe companies it listed as advertising on KXTV. In these circum-stances, it is clear that its appeals and related conduct were notlimited to the product in dispute, whether that product be viewed asthe physical product advertised over the facilities of KXTV,9 or asmerely the advertising component added to the product by KXTV'sefforts.10By failing to limit its activities to the product in dispute,Respondent exceeded the limited privilege to engage in product boy-cotts which theTree Fruitsdecision recognized.Accordingly, apartfrom the consideration of the effect of the publicity proviso discussedhereafter, we find that such conduct clearly constitutes threats, re-straint, or coercion within the meaning of Section 8(b) (4) (ii) ofthe Act.Having found that the actions previously described are coercive,we now consider whether they were protected by the proviso to Sec-tion 8(b) (4), and conclude, as we did in our earlier decision, thatthey were so protected.Since the remand by the Court of Appeals for the Ninth Circuit,the Supreme Court has considered the scope of the proviso inN.L.R.B. v. Servette, Inc.,377U.S. 46.InWholesale DeliveryDriversdSalesmen's Union, Local No. 848 (Servette, Inc.),"we hadfollowed our earlier ruling inLohman Sales Co.,132 NLRB 901, thatproducts "produced by an employer" included products distributedby a wholesaler with whom the primary dispute existed. The Courtof Appeals for the Ninth Circuit, applying its decision in the instantcase that the proviso only covered the manufacturer of a physicalproduct, reversed the Board (310 F. 2d 659). The Supreme Court,in turn reversed the Ninth Circuit, and approved of the Board'sinterpretation pointing out that:... The proviso was the outgrowth of a profound Senate concernthat the union's freedom to appeal to the public for support oftheir case be adequately safeguarded ... It would fall far shortof achieving this basic purpose if the proviso applied only in6Compare the discussion,infra,as to the nature of the product produced by KXTV forpurposes of applying the proviso to 8(b) (4).ioRespondent's activities were not and could not have been confined to a boycott of onlythe advertising component.31 133 NLRB 1501. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDsituationswhere the union's labor dispute is with the manu-facturer or processor . . .There is nothing in the legislativehistory which suggests that the protection of the proviso wasintended to be any narrower in coverage than the prohibition towhich it is an exception.... (377 U.S. 46, at 55.)WhileServetteandLohmanboth involved wholesalers of a physi-cal product, we are of the opinion that the Supreme Court's decisioninServettesustains our holding, enunciated inLohman,that "pro-ducer," as used in the proviso, encompasses anyone who enhancesthe economic value of the product ultimately sold or consumed; i.e.,for the purposes of the proviso, no distinction is drawn betweenprocessors, distributors, and those supplying services.Since theCourt has stated that the protection of the proviso is not "any nar-rower in coverage than the prohibition to which it is an exception,"and since the prohibition of Section 8(b) (4) (B) covers the perform-ance of services as well as processing or distribution of physicalproducts, it follows that the proviso likewise applies to the per-formance of services.Accordingly, with all due respect to the Ninth Circuit's contraryview in this case,12 we adhere to our original conclusion that KXTV,by the addition of its services (advertising) to the products involvedhere, is a "producer" within the meaning of the proviso. Thus, eventhough the handbilling and related conduct calling for a consumerboycott of secondary employers was coercive, it nevertheless was pro-tected by the proviso to Section 8 (b) (4) of the Act.13Having concluded that the intervening decisions of the SupremeCourt inServetteandTree Fruitssupport our original holding, withall due respect to the Court of Appeals, we find it unnecessary toreach and pass upon the second question raised in its remand, namely,whether or not the actions were protected by the free-press and free-speech provisions of the first amendment to the Constitution.Thatissue would arise only if we found the actions were coercive and notprotected by the proviso to that section of the Act.14'In a decision Issued October 29, 1964,N.L.R.B. v. Joint Council of Teamsters,No.38,et al.(California Assn.of Employers),338 F. 2d 23, footnote 3, the Ninth Circuit has itselfrecognized that the Court's decision inServietteextends the proviso to encompass"services."13 Our conclusion is buttressed by the Supreme Court's observation inTree Fruitsthatby the proviso,Congress authorized:... publicity other than picketink which persuades the customers of a secondaryemployer to stop all trading with him, but not such publicity which has the effectof cutting off his deliveries or inducing his employees to cease work.(377 U.S.58, at 70-71.)14 The Board has consistently taken the position that as an administrative agency createdby Congress it will presume the constitutionality of the Act it is charged with adminis-tering,absent binding court decisions to the contrary,Milk Drivers and Dairy Employees,Local Union No. 537(Sealtest Foods,etc.),147 NLRB 230;Chauffeurs, Teamsters, andHelpers"General" Local Union No. 200, etc.(Milwaukee Cheese Company),144 NLRB 826;Truck Drivers Union Local No.418, et al.(The Patton Warehouse, Inc.),140 NLRB 1474.Moreover,the Court inTree Fruitsdemonstrated the propriety of avoiding the constitu-tional problem in this difficult area, if possible.Our interpretation of the proviso does so. MARVEL ELECTRIC COMPANY473In summary, we have found that, with but one exception, Respond-ents' conduct did constitute threats, restraint, or coercion within themeaning of Section 8(b) (4) (ii) (B) of the Act, but that it is notviolative of theAct because of the protection afforded by thepublicity proviso.We accordingly reaffirm our original dismissalof the complaint.James L. Bernoudy,d/b/a Marvel Electric CompanyandInter-national Brotherhood of Electrical Workers, Local11,AFL-CIOandDistrict 50, United Mine Workers of America, Partyof Interest and Party to the Contract.Case No. 01-CA-5350.December 16, 1964DECISION AND ORDEROn August 11, 1964, Trial Examiner Eugene K. Kennedy issuedhisDecision in the above-entitled proceeding finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the Act, and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Decision.Thereafter, the Respondent filedexceptions to the Decision and a supporting brief, and counsel for theGeneral Counsel filed an answering brief to the Respondent's excep-tions, cross-exceptions, and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and for the reasons set forth below has decidedto dismissthe complaint in its entirety.The critical facts in the case are not in substantial dispute.TheRespondent, James L. Bernoudy, is the sole owner andmanager ofMarvel Electric Company, a contracting firm engaged in the installa-tion of electrical wiring on commercial, residential, and industrialconstruction projects in the Los Angeles, California, area.Marvel'sbusinessoffice was situated at the rear of Bernoudy's residence priortoMarch 16, 1961, when Bernoudy established Rite-Way ElectricCompany, at which time Marvel's office was removed to larger quar-150 NLRB No. 42.